Citation Nr: 0918654	
Decision Date: 05/19/09    Archive Date: 05/26/09

DOCKET NO.  06-09 785	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to an increased rating for low back syndrome 
with strain, currently rated 10 percent disabling prior to 
June 14, 2007, and 20 percent disabling from that date.

2.  Entitlement to an effective date earlier than June 14, 
2007, for an increased, 20 percent rating for low back 
syndrome with strain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Hager, Counsel


INTRODUCTION

The Veteran served on active duty from August 1973 to August 
1975.

These matters come before the Board of Veterans' Appeals 
(Board) from multiple rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Roanoke, 
Virginia.

In October 2005, the RO denied the Veteran's claim for an 
increased rating for his low back disability, then rated 10 
percent.  After the Veteran disagreed with this 
determination, the RO, in an August 2007 rating decision, 
increased the rating to 20 percent, effective June 14, 2007.  
The Veteran continued to disagree with this rating, and also 
specifically challenged the effective date of the increased, 
20 percent rating.

The Board notes that the RO denied the Veteran's claim for a 
total disability rating based on individual unemployability 
(TDIU), the Veteran timely disagreed, and the RO issued an 
August 2007 statement of the case (SOC).  However, the 
Veteran did not file a substantive appeal in response to the 
SOC, and indicated in his July 2008 substantive appeal (VA 
Form 9), that he was only appealing the effective date issue 
to the Board.  The Board interprets the Veteran's statement 
in his substantive appeal to encompass disagreement with both 
the ratings for his low back disability, as well as the 
effective date of the increase.  However, the Veteran did not 
specifically identify the issue of a TDIU in his substantive 
appeal, and the RO consequently did not certify this issue to 
the Board.  The Board therefore finds that an appeal has not 
been perfected on the issue of entitlement to a TDIU and the 
Board does not have jurisdiction to consider this issue.  See 
38 C.F.R. § 20.202.  Cf. Percy v. Shinseki, No. 05-2961 (Ct. 
Vet. App. April 17, 2009) (VA can waive objection to 
timeliness of substantive appeal by taking actions that lead 
the Veteran to believe that an appeal was perfected). 

In May 2009, a Deputy Vice-Chairman of the Board granted a 
motion to advance this case on the Board's docket, pursuant 
to 38 U.S.C.A. § 7107(a)(2) (West 2002) and 38 C.F.R. 
§ 20.900(c) (2008).
FINDINGS OF FACT

1.  Prior to June 14, 2007, the Veteran's low back disability 
did not cause flexion of the thoracolumbar spine to between 
30 and 60 degrees, the combined range of motion of the 
thoracolumbar spine was greater than 120 degrees, and there 
was no muscle spasm or guarding due to the low back 
disability.

2.  From June 14, 2007, the Veteran's low back disability did 
not cause forward flexion of the thoracolumbar spine to 30 
degrees or less or ankylosis.

3.  The first evidence of an increase in the severity of the 
Veteran's low back disability was the June 14, 2007 VA-
authorized examination report, and there is no evidence that 
an increase was factually ascertainable within a year prior 
to the February 2005 claim or that a formal or informal claim 
was filed prior to the February 2005 claim.


CONCLUSIONS OF LAW

1.  The criteria for an increased rating for the Veteran's 
low back disability, rated 10 percent prior to June 14, 2007 
and 20 percent from that date, have not been met.  38 
U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
4.1, 4.2, 4.7, 4.10, 4.21, 4.40, 4.45, 4.71a, Diagnostic Code 
5237 (2008).

2.  The criteria for an effective date earlier than June 14, 
2007, for an increased, 20 percent rating for the Veteran's 
low back disability, have not been met.  38 U.S.C.A. § 
5110(a) (West 2002); 38 C.F.R. § 3.400 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2008) redefined VA's duty to assist the Veteran 
in the development of a claim. VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).

Under the VCAA, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
request that the claimant provide any evidence in his 
possession that pertains to the claim.  Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims 
(Court) has also held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim.  Those five elements 
include: 1) Veteran status; 2) existence of a disability; 3) 
a connection between the Veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

In February 2005 and January 2007 letters, the RO notified 
the Veteran of the evidence needed to substantiate his 
increased rating claim.  In addition, these letters satisfied 
the second and third elements of the duty to notify by 
delineating the evidence VA would assist him in obtaining and 
the evidence it was expected that he would provide.  
Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); 
Charles v. Principi, 16 Vet. App. 370 (2002).

For claims pending before VA on or after May 30, 2008, 38 
C.F.R. 3.159 was recently amended to eliminate the 
requirement that VA request that a claimant submit any 
evidence in his or her possession that might substantiate the 
claim. 73 Fed. Reg. 23,353 (Apr. 30, 2008).  The January 2007 
letter nonetheless told the Veteran that he should submit any 
additional evidence that would substantiate his increased 
rating claim.
 
The Veteran has substantiated his status as a Veteran.  He 
was notified of all remaining elements of the Dingess notice, 
including the disability-rating and effective-date elements 
of the claims in the January 2007 letter. 

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the Veteran 
that, to substantiate a claim, the Veteran must provide, or 
ask the Secretary to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).

Further, if the diagnostic code under which the Veteran is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
Veteran's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant. 
Additionally, the Veteran must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant diagnostic codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  Id.

As with proper notice for an initial disability rating and 
consistent with the statutory and regulatory history, the 
notice must also provide examples of the types of medical and 
lay evidence that the Veteran may submit (or ask the 
Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation -- e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability.  Id.

The January 2007 letter told the Veteran that evidence of 
worsening could substantiate the increased ratings claim as 
could evidence of the impact of the disability on employment.  
The letter also notified the Veteran that medical or lay 
evidence could be submitted to substantiate his increased 
rating claim and provided specific examples.  The letter 
stated that the Veteran could submit letters from individuals 
who could describe the manner in which his disability had 
worsened.  

The January 2007 letter also explained that disability 
ratings are determined by applying VA's rating schedule under 
which the RO would assign a rating from 0 to 100 percent, and 
that it would consider evidence of the nature of the symptoms 
of the condition, their severity and duration, and their 
impact upon employment.  A September 2008 letter provided 
with VCAA notice that he should substantiate his claims with 
evidence of the impact of the disabilities on daily life, and 
that some of the rating criteria required specific 
measurements to substantiate entitlement to a higher rating, 
including range of motion tests for some joint or muscle 
conditions.  An attachment to the September 2008 letter 
listed the criteria in the general rating formula for 
diseases and injuries of the spine, and indicated that the 
Veteran's low back disability was rated under DC 5237 
pursuant to these criteria.

Contrary to VCAA requirements, most of the VCAA-compliant 
notice in this case was provided after the initial 
adjudication of these claims.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  The timing deficiency was cured 
by readjudication of the increased rating claim in the 
October 2008 supplemental statement of the case (SSOC).  
Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).

As to the claim for an earlier effective date, the January 
2007 letter explained how VA generally determines the 
effective date.  Moreover, the discussion below reflects that 
one basis for establishing entitlement to an earlier 
effective date in this case requires the same showing as 
establishing an increased rating, i.e., that the evidence 
reflects that the Veteran's low back disability met the 
criteria for a rating higher than 10 percent prior to June 
14, 2007.  In addition, the RO issued a September 2007 
deferred rating decision on the earlier effective date issue 
in order to provide the Veteran with the applicable 
regulations, and issued a SOC containing these regulations in 
March 2008, which explained the reasons for the denial of the 
Veteran's request for an earlier effective date in this case.  
While this information, appearing in a SOC, a post-decisional 
document, could not provide VCAA notice or cure any 
deficiencies in the VCAA notice that had previously been 
provided, it did put the Veteran on notice as to what was 
required and the Veteran was subsequently afforded the 
opportunity to present evidence and argument with respect to 
the earlier effective date claim.  The Board finds that these 
actions are sufficient to satisfy any duties to notify and 
assist owed the Veteran. As will be explained below, the 
claim lacks legal merit.  As the law, and not the facts, is 
dispositive of the earlier effective date claim, the duties 
to notify and assist imposed by the VCAA are not applicable. 
See Mason v. Principi, 16 Vet. App. 129, 132 (2002).

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This 
"duty to assist" contemplates that VA will help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination or obtain an opinion when necessary to 
make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  

In this case, VA obtained the Veteran's service treatment 
records and all of the identified post-service private and VA 
treatment records.  In addition, the Veteran was afforded 
March 2005 and June 2007 VA-authorized examinations that 
addressed the severity of his low back disability.
 
For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The increased rating and earlier effective 
date claims are thus ready to be considered on the merits.




Analysis

Disability evaluations are determined by evaluating the 
extent to which a Veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (Rating Schedule).  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation; otherwise, the lower evaluation will be assigned.  
38 C.F.R. § 4.7.

In evaluating a disability, the Board considers the current 
examination reports in light of the whole recorded history to 
ensure that the current rating accurately reflects the 
severity of the condition.  The Board has a duty to 
acknowledge and consider all regulations that are potentially 
applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
The medical as well as industrial history is to be 
considered, and a full description of the effects of the 
disability upon ordinary activity is also required.  38 
C.F.R. §§ 4.1, 4.2, 4.10.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged 
ratings are, however, appropriate for an increased rating 
claim when the factual findings show distinct time periods 
where the service-connected disability exhibits symptoms that 
would warrant different ratings.  The relevant focus for 
adjudicating an increased rating claim is on the evidence 
concerning the state of the disability from the time period 
one year before the claim was filed until VA makes a final 
decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 
(2007).  In this case, the Veteran has been given such staged 
ratings, the RO having determined that the symptoms of his 
low back disability warrant a 10 percent rating prior to June 
14, 2007, and a 20 percent rating from that date.  For the 
reasons that follow, the Board finds that no higher rating is 
warranted for any period of the appeal.

The Veteran's low back disability has been rated under 
38 C.F.R. § 4.71a, Diagnostic Code (DC) 5237, applicable to 
lumbosacral strain.  However, all disabilities of the spine 
are rated either under the general rating formula for rating 
diseases and injuries of the spine or the formula for rating 
intervertebral disc syndrome (IVDS) based on incapacitating 
episodes.

Under the general rating formula, a 20 percent rating is 
warranted for forward flexion of the thoracolumbar spine 
greater than 30 degrees, but not greater than 60 degrees; the 
combined range of motion of the thoracolumbar spine is not 
greater than 120 degrees; or if there is muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis. A 40 percent evaluation is warranted if 
forward flexion of the thoracolumbar spine is to 30 degrees 
or less or if there is favorable ankylosis of the entire 
thoracolumbar spine. A 50 percent evaluation is warranted for 
unfavorable ankylosis of the entire thoracolumbar spine and a 
100 percent evaluation is warranted for ankylosis of the 
entire spine.  

In addition, for disabilities evaluated on the basis of 
limitation of motion, VA is required to apply the provisions 
of 38 C.F.R. §§ 4.40, 4.45, pertaining to functional 
impairment. The Court has instructed that in applying these 
regulations VA should obtain examinations in which the 
examiner determined whether the disability was manifested by 
weakened movement, excess fatigability, incoordination, or 
pain. Such inquiry is not to be limited to muscles or nerves. 
These determinations are, if feasible, to be expressed in 
terms of the degree of additional range-of-motion loss due to 
any weakened movement, excess fatigability, incoordination, 
or pain. DeLuca v. Brown, 8 Vet. App. 202 (1995); see also 
Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 
4.59.

The evidence does not reflect that a rating higher than 10 
percent is warranted prior to June 14, 2007.  The VA 
outpatient treatment (VAOPT) records contain diagnoses of 
back pain and a November 2004 VAOPT note indicates generally 
that range of motion was within normal limits.  On the March 
2005 VA-authorized examination, range of motion of the 
thoracolumbar spine was a flexion to 90 degrees, extension to 
25 degrees, and 20 degrees of lateral flexion and rotation 
bilaterally.  There was further limitation due to pain on 
repetitive motion, and no further limitation by fatigue, 
weakness, lack of endurance, or incoordination on repetitive 
motion.  These range of motion figures do not warrant a 
rating higher than 10 percent.  Forward flexion was greater 
than 60 degrees and in fact was a normal 90 degrees.  See 
General Rating Formula, Note 2.  The combined range of motion 
was significantly greater than 170 degrees at 195 degrees.  
While there was additional limitation of motion due to pain, 
there is no indication that this limitation was so 
significant as to result in a 30 degree reduction to 60 
degrees of flexion or a 25 degree reduction to a combined 
range of motion of 170 degrees, the requirements for the next 
highest, 20 percent rating under the general rating formula, 
prior to June 14, 2007.

In addition, the March 2005 VA-authorized examiner indicated 
that while there was appreciable radiating pain on movement 
but without muscle spasm.  The VA examiner did indicate that 
there was abnormal gait due to guarding, but specifically 
attributed this to the Veteran's callous formations, and not 
to his back disability.  Moreover, March 2005 X-rays were 
normal.  Therefore, there was no evidence that the Veteran's 
low back disability caused muscle spasm or guarding severe 
enough to result in abnormal gait or abnormal spinal contour 
warranting a 20 percent rating under the general rating 
formula prior to June 14, 2007.

On the June 14, 2007 VA-authorized examination, the range of 
motion of the Veteran's thoracolumbar spine was flexion to 50 
degrees with pain at 30 degrees, extension to 20 degrees with 
pain at 10 degrees, and lateral flexion and rotation to 20 
degrees bilaterally, with pain at 10 degrees bilaterally.  
Although the joint function of the spine was additionally 
limited by pain after repetitive use, the examiner indicated 
that this additional limitation was 0 degrees.  Thus, a 20 
percent rating is warranted for the Veteran's low back 
disability from the June 14, 2007 date of the VA examination, 
based on flexion greater than 30 degrees but not greater than 
60 degrees, as well as combined range of motion of less than 
170 degrees.  However, as forward flexion of the 
thoracolumbar spine was greater than 30 degrees and there was 
no evidence of ankylosis, a higher, 40 percent rating is not 
warranted.  Moreover, the VA examiner indicated that pain did 
not additionally limit joint function to 30 degrees of 
flexion or less or cause ankylosis; therefore, a higher 40 
percent rating is not warranted pursuant to the DeLuca 
factors.

The Board also notes that both the March 2005 and June 2007 
VA-authorized examiners indicated that there was no IVDS and 
X-rays were normal.  Thus, the general rating formula for 
rating IVDS is not for application.

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits 
or the Director, Compensation and Pension Service, is 
authorized to approve an extraschedular evaluation if the 
case "presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  The question of an extraschedular rating is a 
component of a claim for an increased rating.  See Bagwell v. 
Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may 
not assign an extraschedular rating in the first instance, it 
must specifically adjudicate whether to refer a case for 
extraschedular evaluation when the issue either is raised by 
the claimant or is reasonably raised by the evidence of 
record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

If the evidence raises the question of entitlement to an 
extraschedular rating, the threshold factor for 
extraschedular consideration is a finding that the evidence 
before VA presents such an exceptional disability picture 
that the available schedular evaluations for that service- 
connected disability are inadequate. Therefore, initially, 
there must be a comparison between the level of severity and 
symptomatology of the claimant's service-connected disability 
with the established criteria found in the rating schedule 
for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is 
required. In the second step of the inquiry, however, if the 
schedular evaluation does not contemplate the claimant's 
level of disability and symptomatology and is found 
inadequate, the RO or Board must determine whether the 
claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms."  38 C.F.R. 3.321(b)(1) (related factors 
include "marked interference with employment" and "frequent 
periods of hospitalization").  When the rating schedule is 
inadequate to evaluate a claimant's disability picture and 
that picture has related factors such as marked interference 
with employment or frequent periods of hospitalization, then 
the case must be referred to the Under Secretary for Benefits 
or the Director of the Compensation and Pension Service for 
completion of the third step-a determination of whether, to 
accord justice, the claimant's disability picture requires 
the assignment of an extraschedular rating.  Id.

The discussion above reflects that the symptoms of the 
Veteran's low back disability are contemplated by the 
applicable rating criteria, including the DeLuca factors.  
Those criteria indicate that the Veteran's low back 
disability has increased in severity as of the date of the 
June 14, 2007 VA-authorized examination to the extent 
indicated.   Thus, consideration of whether the Veteran's 
disability picture exhibits other related factors such as 
those provided by the regulations as "governing norms" is not 
required.  The Board notes that the Veteran has consistently 
maintained that his back disability prevents him from 
working.  The RO cited 38 C.F.R. § 3.321 in its rating 
decision and thus implicitly denied this component of the 
increased rating claim. The Board finds similarly.  Although 
the Veteran is competent to testify as to the observable 
effects of his low back disability, the medical evidence does 
not reflect that his low back disability has resulted in 
marked interference with his employment, i.e., beyond that 
indicated by the assigned ratings).  See 38 C.F.R. § 4.1 
("Generally, the degrees of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability").  
Moreover, there is no evidence that the low back disability 
has caused frequent hospitalization or that the symptoms of 
this disability have otherwise rendered impractical the 
application of the regular schedular standards.  Therefore, 
referral for consideration of an extraschedular evaluation 
for any of the service-connected disabilities addressed 
herein is not warranted.  38 C.F.R. § 3.321(b)(1).

For the foregoing reasons, the Board finds that the claim for 
an increased rating for low back syndrome with strain, 
currently rated 10 percent disabling prior to June 14, 2007, 
and 20 percent disabling from that date.  In reaching this 
conclusion, the Board has considered the benefit-of-the-doubt 
doctrine; however, as the preponderance of the evidence is 
against the Veteran's claim, that doctrine is not for 
application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Earlier Effective Date

The assignment of effective dates for increased evaluations 
is governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.

The statute provides, in pertinent part, that, unless 
specifically provided otherwise in this chapter, the 
effective date of an award based on a claim for increase 
shall be fixed in accordance with the facts found, but shall 
not be earlier than the date of receipt of application 
therefrom. 38 U.S.C.A. § 5110(a).  Specifically as to claims 
for increase, the statute provides that the effective date of 
an award of increased compensation shall be the earliest date 
as of which it is ascertainable that an increase in 
disability had occurred, if application is received within 
one year from such date. 38 U.S.C.A. § 5110(b)(2).

The pertinent provisions of 38 C.F.R. § 3.400 clarify that, 
except as otherwise provided, the effective date of an 
evaluation and award of compensation based on a claim for 
increase will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later. Specifically as to 
claims for increase, 38 C.F.R. § 3.400 provides that the 
effective date of an evaluation and award of compensation 
based on a claim for increase will be the date as of which it 
is factually ascertainable that an increase in disability had 
occurred if claim is received within 1 year from such date 
otherwise, date of receipt of claim. 38 C.F.R. § 3.400(o).

The Court and VA General Counsel have interpreted the laws 
and regulations pertaining to the effective date for an 
increase as follows: If the increase occurred within one year 
prior to the claim, the increase is effective as of the date 
the increase was "factually ascertainable."  If the increase 
occurred more than one year prior to the claim, the increase 
is effective the date of claim. If the increase occurred 
after the date of claim, the effective date is the date of 
increase. 38 U.S.C.A. § 5110(b)(2); Harper v. Brown, 10 Vet. 
App. 125 (1997); 38 C.F.R. § 3.400(o)(1),(2); VAOPGCPREC 12- 
98 (1998).

In addition, any communication or action, indicating an 
intent to apply for one or more benefits under laws 
administered by VA, from a Veteran or his representative, may 
be considered an informal claim. Such informal claim must 
identify the benefit sought. Upon receipt of an informal 
claim, if a formal claim has not been filed, an application 
form will be forwarded to the claimant for execution. If 
received within one year from the date it was sent to the 
Veteran, it will be considered filed as of the date of 
receipt of the informal claim. 38 C.F.R. § 3.155(a).

There is no set form that an informal written claim must 
take. All that is required is that the communication 
indicates an intent to apply for one or more benefits under 
the laws administered by the Department, and identify the 
benefits sought. Rodriguez v. West, 189 F.3d 1351 (1999).

A report of examination or hospitalization will be accepted 
as an informal claim for benefits if the report relates to a 
disability which may establish entitlement.  Once a formal 
claim for pension or compensation has been allowed or a 
formal claim for compensation has been disallowed for the 
reason that the service-connected disability is not 
compensable in degree, receipt of a report of examination or 
hospitalization by VA or the uniformed services will be 
accepted as an informal claim for benefits.  The date of 
outpatient or hospital examination or date of admission to a 
VA or uniformed services hospital will be accepted as the 
date of receipt of a claim.  The provisions of this paragraph 
apply only when such reports relate to examination or 
treatment of a disability for which service-connection has 
previously been established or when a claim specifying the 
benefit sought is received within one year from the date of 
such examination, treatment or hospital admission. 38 C.F.R. 
§ 3.157.

In this case, as indicated above, the Veteran filed a claim 
for an increased rating for his low back disability, then 
rated 10 percent in February 2005.  The RO granted an 
increased, 20 percent rating effective June 14, 2007, because 
that was the date of the VA-authorized examination report 
that indicated an increase in severity of the Veteran's low 
back disability.

The Board's discussion of the Veteran's increased rating 
claim above reflects that neither the March 2005 VA-
authorized examination report nor any other document 
indicated that a 20 percent rating was warranted at any time 
from the filing of the February 2005 claim.  Thus, the only 
basis for an earlier effective date for the Veteran's 
increased rating would be if an increase occurred within a 
year prior to the claim or if there was a formal or informal 
claim for increase prior to the February 2005 claim.  The 
evidence reflects that there is no such basis for an earlier 
effective date in this case.

In April 1993, the RO denied the Veteran's claim for an 
increased rating for his low back disability.  Although he 
was notified of this decision and of his procedural and 
appellate rights in a May 1993 decision, the Veteran did not 
appeal the RO's April 1993 determination.  The RO's April 
1993 decision therefore became final.  38 U.S.C.A. § 7105(c) 
(West 2002); 38 C.F.R. §§ 3.104(a), 20.302(a), 20.1103 
(2008).  Other than March and April 1994 direct deposit 
forms, the next documents in the claims file are the February 
2005 communications from the Veteran and his representative 
indicating that he wanted to file a claim for an increased 
rating.  Therefore, there is no document in the claims file 
that can be considered a claim, formal or informal, prior to 
the Veteran's February 2005 claim.

Moreover, there is no document within a year prior to the 
February 2005 claim from which it is factually ascertainable 
that an increased occurred.  As noted above, the VAOPT notes 
from this period show only diagnoses of back pain and a 
November 2004 general normal range of motion finding.  
Therefore, these records do not provide a basis for an 
earlier effective date.

As there is nothing in the evidence to indicate an increase 
in the Veteran's low back disability prior to the June 14, 
2007 effective date of his 20 percent rating, and there is no 
document that can be construed as a formal or informal claim 
between the final April 1993 decision and the February 2005 
claim, there is no basis for an effective date earlier than 
February 14, 2007 for the increased, 20 percent rating for 
the Veteran's low back syndrome with strain.  Where, as here, 
the law and not the evidence is dispositive, the claim must 
be terminated or denied as without legal merit.  See Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Entitlement to an increased rating for low back syndrome with 
strain, currently rated 10 percent disabling prior to June 
14, 2007, and 20 percent disabling from that date, is denied.

Entitlement to an effective date earlier than June 14, 2007, 
for an increased, 20 percent rating for low back syndrome 
with strain, is denied.




____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


